I concur in the conclusion reached by Mr. Justice McALLISTER, adopted from the English rule, that "an employee directly interested in a labor dispute is one whose wages, hours, or conditions of work will be affected by the outcome of the dispute." Under this rule, the Chrysler employees in all of the various units of the company's plants were directly interested in the labor dispute under consideration. Whether members of any union or not, the wages, hours, or conditions of work of all alike would be affected favorably or otherwise by the outcome of the dispute. I concede that this construction may appear to work a hardship on some employees who may not be in sympathy with a labor dispute. However, our labor policy now seems to be well established that sole bargaining rights by the majority involves assent to the exercise thereof by individuals who constitute the minority.
During the reargument of this case ordered by this court, it was generally conceded that the several plants referred to in the circuit judge's opinion were "functionally integrated." We should not be concerned in technical niceties between the meaning of "functionally integrated" and "interrelated, highly synchronized, or interdependent." Beginning early in October a labor dispute was actively in progress, resulting in general unemployment in all these *Page 477 
plants. With the merits of the dispute we are not concerned — so far as the act* is concerned, it suffices that a labor dispute was actively in progress.
Fundamentally, the foregoing applies to the Chrysler employees in all of the plants of the company that were closed down when no longer fed with parts or material from the main plant or by the transportation system of the company. I am compelled to reach the conclusion that "establishment" includes all of the integrated plants of the company in this operating area. In that respect, I concur in the result reached by Mr. Justice WIEST.
The language of section 29 of the act is quite involved and this case primarily concerns a construction of this section of the statute. It is argued by claimants that under section 34 of the act they are entitled to payment regardless of pending court proceedings, when applications for benefits have been "twice affirmed," i. e., (1) by the referee, and (2) by the appeal board. The effect of such a construction would render payments a moot question pending court decision. Section 34 cannot be construed to deprive this court of jurisdiction to review questions of law and (within proper limits) questions of fact, especially where a construction of the meaning of the act is involved. Section 38 expressly provides for review by the courts.
Judgment should be entered in accordance herewith, to include all of the several plants in the same classification, applying equally to claimants herein.
* Act No. 1, Pub. Acts 1936 (Ex. Sess.), as amended by Act No. 347, Pub. Acts 1937, and Act No. 324, Pub. Acts 1939 (Comp. Laws Supp. 1940, § 8485-41 et seq., Stat. Ann. 1940 Cum. Supp. § 17.501 et seq.). — REPORTER. *Page 478